   Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 1 of 41




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

SIX DIMENSIONS, INC.,          §
                               §
                               §
Plaintiff,                     §
                               §
V.                             § CIVIL ACTION NO.
                               §      4:17-CV-02680
                               §
PERFICIENT, INC. and LYNN      §
BRADING,                       §
                               §
                               §
                               §
Defendants.                    §
            PLAINTIFF’S SECOND AMENDED COMPLAINT

      Plaintiff Six Dimensions, Inc. (“Dimensions”) by and through its attorneys,

Doyle LLP, brings this Amended Complaint against Defendants Lynn M. Brading

and Perficient, Inc. alleging as follows:

                             NATURE OF THE CASE

      DIMENSIONS is a digital marketing firm providing software and application

support to its corporate customers as well as inventive and digital marketing

alternatives. To effectuate its corporate purpose, DIMENSIONS relies upon highly

trained coders and technical employees that both service existing corporate accounts

and assist the Plaintiff in meeting the challenges of a highly competitive and fast

moving market. In order to protect itself against the unfair solicitation and loss of
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 2 of 41




employees that are integral to the Company's survival and success, employees are

asked to agree to non-solicitation and confidentiality provisions in a brief contract

before joining the Company. DIMENSIONS also relies upon trade secrets in

methods, strategies, employee skill sets and technical design and staff agrees not to

disclose it. Here, the non-solicitation, and trade secret agreements were broken at

the behest, approval and to benefit Plaintiff’s competitor, Defendant Perficient.

Perficient and its recruitment team then used this confidential information to both

raid Plaintiff’s work force and service the same and similar customers.

                           PROCEDURAL HISTORY

      The Plaintiff originally brought suit against Defendants herein in the Southern

District of New York in 2015, Docket No. 15cv8309(PGG). On November 5, 2015,

Hon. Paul G. Gardephe, U.S.D.J., entered a preliminary injunction against

Defendant Brading. On December 14, 2015, made some discovery rulings on the

record. On April 13, 2016, the Court entered an Order setting a briefing schedule

for Motions to Dismiss pursuant to Rules 12(b)(3) and 12(b)(6).

      On March 28, 2017, Judge Gardephe granted Defendants' Motions to Dismiss

pursuant to Rule 12(b)(3) but did not dismiss any claims on Defendants’ 12(b)(6)

Motions. Defendant Perficient's motion conceded that venue would be proper in

several states including Texas.    The action was commenced in this Court on

September 5, 2017. On June 8, 2018, this honorable Court, by Hon. David Hittner,
     Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 3 of 41




U.S.D.J., denied Defendants’ Motions to Dismiss which sought to dismiss all of

Plaintiff’s claims, also finding that some of Plaintiff’s claims did not meet the

pleading requirements and affording Plaintiff an opportunity to amend.

                                     PARTIES

1.      Since June 27, 2014, Six Dimensions, Inc. was and is a corporation, duly

organized and existing under the laws of the State of Nevada, with its principal place

of business in New York.

2.      “On June 27, 2014, Initial Koncepts converted to a Nevada corporation

named Six Dimensions, Inc.” See September 4, 2014 SEC Information Statement

http://www.sec.gov/Archives/edgar/data/1382219/000119312514332115/d746263

ddef14c.htm.      See     also    http://www.sec.gov/Archives/edgar/data/1382219

/000119312514245690/d748872dsc14f1.htm

3.      Subsequently, Six Dimensions, Inc. became a wholly owned subsidiary of 6D

Global Technologies, Inc (hereinafter “SIXD”).

4.      At all times relevant hereto, Six Dimensions, Inc. was based in the City and

State of New York.

5.      At all times relevant hereto, the management and senior officers of

Dimensions were based in the City and State of New York.

6.      Perficient, Inc. is a Delaware corporation with offices located at 3700 Post

Oak Blvd., Houston, Texas.
      Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 4 of 41




7.       Defendant LYNN M. BRADING was and is an individual residing at 6523

Tree View Drive, Liberty Township, Ohio 45044.

8.       Brading is a citizen of the State of Ohio.

9.       At all times relevant hereto, JEANETTE GOMEZ was the Director of

Recruiting at Perficient, Inc.

10.      In 2015 and at all times material hereto Jeanette Gomez resided and worked

from a Perficient office set up in her home in the City of Austin, State of Texas.

11.      At all times relevant hereto, Jeanette Gomez was part of the recruiting

department at Perficient, Inc. and had the title Senior Talent Acquisition Specialist.

In 2015 and at all times material hereto, ROBERT SUMNER was a hiring manager

at Perficient, Inc., resided and worked at 15935 Viney Creek Dr., Houston, TX

77095

12.      In 2015 and at all times material hereto, SEAN ROY was a hiring manager at

Perficient, Inc., resided and worked at 5415 Aspen Street, Houston, TX 77081

13.      PERFICIENT, INC. is liable for the actions of GOMEZ, BRADING,

SUMNER, ROY and others that were involved in the scheme to extract confidential

information from Plaintiff’s employees and the solicitation of Plaintiff’s workers.
      Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 5 of 41




                           JURISDICTION AND VENUE

15.      This Court's jurisdiction is based upon 28 U.S.C. §1332 in that the plaintiff

and defendants are citizens of diverse jurisdictions and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

16.      Venue is proper in this District Court pursuant to the provisions of 28 U.S.C.

1391(b).

17.      Defendants derived and derive substantial revenue from interstate commerce.

18.      Texas law applies to the claims against Defendant Perficient, Inc.

19.      Texas law applies to the claims against Defendant Brading. California had

no substantial relationship to any of the parties or conduct in this case either at the

time the Brading contract with Plaintiff was signed, or the time of the tortious acts

that were committed primarily in Texas by Texas based actors.

                             FACTUAL ALLEGATIONS

20.      On or about August 24, 2014, Defendant Brading signed an employment

agreement with Plaintiff (“Employment Agreement”) [Dckt No. 10-2].

21.      Brading interviewed for this position with Plaintiff’s management in New

York.

22.      Plaintiff also had offices in Oregon, Ohio, Minnesota, Ireland and other

locations.
      Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 6 of 41




23.      Brading was sent her Employment Agreement by one of Plaintiff’s managers

in Ohio and Brading signed the contract with Plaintiff in Ohio.

24.      Section 8(a) of the Employment Agreement states in pertinent part: “I will

not, directly or indirectly, solicit, recruit or hire any employee or consultant of the

Company to work for a third party other than the Company or assist any third party,

person or entity to solicit, recruit, or hire any employee or consultant of the

Company, or knowingly engage in any activity that would cause any employee or

consultant to violate any agreement with the Company”. [Dckt No. 10-2]. Attached

to the Employment Agreement at the time of Brading’s signing the Employment

Agreement was Exhibit B, titled “Termination Certification” to be executed if and

when she separated from the company. Id.

25.      On June 18, 2015, upon her separation from Plaintiff Defendant Brading

signed the Termination Certification reiterating the prohibition against solicitation

and sharing of confidential information. (hereinafter “Termination Certification”)

which stated in pertinent part:

         “I will preserve as confidential all trade secrets, confidential
         knowledge, data or other proprietary information relating to products,
         processes, know-how, designs, formulas, developmental or
         experimental work, computer programs, data bases, other original
         works of authorship, customer lists, business plans, financial
         information or other subject matter pertaining to any business of the
         Company or any of its employees, clients, consultants or licensees.

         I further agree that for twenty-four (24) months from the date of this
         Certificate, I shall not either directly or indirectly solicit, induce,
      Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 7 of 41




      recruit or encourage any of the Company's employees or
      consultants to terminate their relationship with the Company, or
      attempt to solicit, induce, recruit, encourage or take away
      employees or consultants of the Company, either for myself or for
      any other person or entity. Further, I shall not at any time use any
      Confidential Information of the Company to negatively influence any
      of the Company's clients or customers from purchasing Company
      products or services or to solicit or influence or attempt to influence any
      client, customer or other person either directly or indirectly, to direct
      his or its purchase of products and/or services to any person, firm,
      corporation, institution or other entity in competition with the business
      of the Company.”
Id. (Emphasis Supplied)

26.      Not long after acknowledging her obligations, Defendant Brading began

breaching them in two respects, by both soliciting Plaintiff’s employees to leave

Plaintiff and sharing confidential information with her new employer, Perficient,

Inc.

27.      On or about June 10, 2015, Defendant Brading became employed by

Perficient, Inc.

28.      Upon information and belief Brading was sent her contract with Perficient

from Perficient’s Texas Office. Brading signed her part of the contract in Ohio,

Perficient, Inc. signed its part of the contract in Texas.

29.      Perficient, Inc., is a company with over 2,000 employees and a revenue of

almost half a billion dollars as of 2014.

30.      Upon information and belief, Brading was part of the recruiting team at

Perficient, Inc.
      Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 8 of 41




and reported directly to Texas based hiring managers Sean Roy and Robert

Sumner.

31.      Plaintiff is a much smaller company.

32.      Perficient competes with Plaintiff to do the same and similar work for the

same and similar customers.

33.      Brading, while employed by Perficient, provided Gomez, Sumner and others,

confidential information that she obtained while working for Plaintiff including the

identities, experience and contact information of certain individuals that were

employed by Plaintiff.

34.      Gomez cooperated with Brading in the solicitation of Plaintiff’s personnel via

email, text messages, chats, phone and social media.

35.      From her Perficient, Inc. home office in Ohio, Brading solicited and attempted

to recruit Plaintiff’s staff to leave Plaintiff’s employ and join Perficient during the

months of June, July, August, September, October and November.

36.      Perficient was quickly informed by Brading in June of 2015 that Plaintiff

places its staff on technical projects throughout the country in correlation to the

particular staff members’ skills and talents. Once placed the staff are referred to as

“placements”.
      Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 9 of 41




37.      At the time, Perficient was in dire need of competent and skilled workers with

certain backgrounds, skill sets and competence in order to obtain a competitive

advantage in the highly competitive technical and software space.

38.      Both Perficient and Plaintiff marketed themselves as Adobe engineers.

39.      In June of 2015, almost immediately after joining Perficient, Brading began

to use Aaron Price to siphon additional confidential information regarding the

placements and feed it to Perficient.

40.      During at least the months of June, July, August, September, October and

November of 2015, Brading, and others that worked for Perficient, communicated

aggressively and frequently with Plaintiff’s current and former personnel via email,

text messages, chats, phone and social media for the purpose of obtaining and

providing confidential information to Defendants.

41.      During at least the months of July, August, September, October and

November of 2015, Brading, Gomez, Sumner, Roy, and others that worked for

Perficient, communicated aggressively and frequently with Plaintiff’s personnel via

email, text messages, chats, phone and social media for the purpose of persuading

them to leave Plaintiff and join Perficient.

42.      All communications from and to Gomez in furtherance of the scheme to solicit

and recruit Plaintiff’s workers took place while Gomez was in the State of Texas.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 10 of 41




43.   All communications from and to Sumner in furtherance of the scheme to

solicit and recruit Plaintiff’s workers took place while Sumner was in the State of

Texas.

44.   All communications from and to Sean Roy in furtherance of the scheme to

solicit and recruit Plaintiff’s workers took place while Roy was in the State of Texas.

45.   On or about June of 2015, Brading supplied Perficient a copy of her

Employment Agreement and Separation Agreement with Plaintiff.

46.   From approximately June through November of 2015, Brading cooperated

with Gomez, Sumner, Roy and others to obtain confidential information about

Plaintiff’s workers’ skills, backgrounds, competence and contact information in

order to solicit them and recruit them away from Plaintiff.

47.   From approximately June through November of 2015, Brading fed

confidential information to Gomez, Sumner and Roy including but not limited to

Plaintiff’s workers’ skills, backgrounds, competence and contact information.

48.   Gomez, Sumner and Roy utilized the information obtained from Brading to

solicit Plaintiff’s personnel all the while knowing that Brading was breaching her

Agreements with Plaintiff by both providing confidential information to them and

assisting them to recruit Plaintiff’s workers.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 11 of 41




49.    Gomez, Sumner and Roy, from their Texas offices and homes, attempted to

persuade and did persuade numerous individuals, to terminate their agreements with

Plaintiff in September, October, and November of 2015.

50.    Defendants were aware that the solicitation and recruiting of Plaintiff’s

employees was a direct violation of contracts with the Plaintiff that would injure and

did injure the Plaintiff.

51.    Although Plaintiff was at all relevant times, a Nevada corporation, it realized

its injury at its corporate headquarters in New York.

52.    Defendants were aware that the use of confidential information concerning

Plaintiff’s employees was a violation of contracts between the employees and

Plaintiff and would injure and did injure the Plaintiff herein in this State and

elsewhere.

53.    Defendants were aware that the solicitation and recruiting of Plaintiff’s

employees was a tortious act that would injure and did injure the Plaintiff.

54.    Defendants were aware that the solicitation and recruiting of Plaintiff’s

employees was a direct violation of clauses contained in the Brading contract and

the contracts of others and that such violations would and did injure the Plaintiff

financially.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 12 of 41




55.   After being served with the Complaint in this action, on or about October 23,

2015, Defendant Brading sought to publish a disparaging post on the Six

Dimensions, Inc. Twitter page which was intended to further harm the Plaintiff.

56.   Upon information and belief, after being served with a TRO and Preliminary

Injunction prohibiting Brading from soliciting or sharing confidential information

about Plaintiff’s employees, Defendant Brading and those acting in concert and

active participation with her violated the injunction by causing the solicitation to

continue by and through others, including Gomez, Sumner and Roy.

        COUNT I TORTIOUS INTERFERENCE WITH CONTRACT

57.   The Plaintiff repeats and reiterates each and every allegation contained in

paragraphs 1 through 56 above as though fully set forth at length herein.

58.   At least during July, August, September, October and November, Brading and

Gomez were approaching employees in the Plaintiff's technical department upon

which Defendant Brading was aware the Plaintiff relied in order to provide the

technical services that are at the core of Plaintiff's business.

59.   The actions of Sumner, Gomez, Brading and Roy were ratified and

encouraged by defendant Perficient, Inc.

60.   Defendant Perficient, Inc. was a co-conspirator in the raid upon the Plaintiff’s

employees by not only accepting the personnel that were extracted from the Plaintiff,

but by assisting and encouraging the solicitation with actual and/or constructive
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 13 of 41




knowledge of the contracts with the Plaintiff that precluded the solicitation and

sharing of confidential information.

61.     Gomez, Roy and Sumner obtained confidential information from Brading and

others about the Plaintiff’s employees and used that information to solicit them for

Perficient, Inc.

62.     Defendants asked and encouraged Plaintiff’s employees to terminate their

agreements with the Plaintiff and instead join Perficient causing the following

workers to terminate their relationships with Plaintiff and to join Perficient, Inc:

(hereinafter “Extracted Workers”:

          First Name                   Last Name              Departure Date

Sothea                      Nim                         11/18/2015

Nick                        Whittenburg                 10/21/2015

Eddie                       Yao                         10/23/2015

Dan                         Klco                        10/9/2015

Ryan                        McCullough                  11/10/2015

Aaron                       Price                       10/23/2015

Matt                        Shields                     10/22/2015



63.     Gomez, Sumner, and Roy elicited from Brading and others the confidential

knowledge that the Extracted Workers were placed in key roles for the Plaintiff and
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 14 of 41




had special skill sets that would cripple the ability of Plaintiff to service its customers

particularly if they resigned in unison. Knowing this, Defendants aggressively

solicited and pitched the Extracted Workers, claiming that Perficient offered benefits

and economic advantages superior to those provided by the Plaintiff, simultaneously

disparaging the Plaintiff and Plaintiff’s managers.

64.    Following the Defendants said solicitation and disparagement, the Extracted

Workers resigned from the Plaintiff's employ, immediately joining the workforce of

Perficient thereafter.

65.    Said resignations caused by Defendants’ improper solicitation of Plaintiff's

employees, caused substantial damage to Plaintiff.

66.    The Plaintiff invested substantial resources in training the employees that

Defendants solicited and Plaintiff relied upon the services that were provided by the

groups of employees that Plaintiff solicited and resigned from Plaintiff's employ as

a result of Defendants’ improper solicitation.

67.    Plaintiff has lost not only the investment in training of the employees that

Defendants solicited, but lost the ability to provide for customer needs on a timely

basis, placed strain on other departments and other employees and Defendants’

actions have impacted adversely the Plaintiff’s good will and employee morale at

the Plaintiff’s company.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 15 of 41




68.    There was a contract between the Plaintiff and each of the employees that

separated from the Plaintiff's employ following solicitations from the Defendants.

69.    The breach of the employees’ contracts with the Plaintiff was induced by

Defendants’ solicitation.

70.    Defendants solicited each of Extracted Workers to breach their contracts with

the Plaintiff and work for Perficient.

71.    After such solicitation, the Extracted Workers did in fact terminate their

contracts and/or stop working for the Plaintiff.

175. Plaintiff has been damaged in its loss of good will, its loss in revenue from

the employees that terminated their contracts with the Plaintiff, loss in resources

invested in training the employees, and loss of employee morale. As a result,

Plaintiff suffered damages in the amount described in its prayer for relief.

      COUNT II UNFAIR COMPETITION CALIFORNIA BUSINESS AND
                        PROFESSIONS CODE
                  SECTION 17200 – Defendant Brading

76.    The Court dismissed Plaintiff’s claim under section 17200 at summary

judgment. For purposes of this Second Amended Complaint, Plaintiff only

repleads this claim to the extent necessary to preserve its appellate rights.

       COUNT III TORTIOUS INTERFERENCE WITH PROSPECTIVE
                      ECONOMIC RELATIONS

85.    The Plaintiff repeats and reiterates each and every allegation contained in

paragraphs 1 through 84 above as though fully set forth at length herein.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 16 of 41




86.   At all times relevant hereto, Plaintiff followed a practice of placing workers

on technical assignments. All of the extracted workers with the possible except of

Aaron Price and Matt Shields, were assigned to customer sites where they performed

technical work for Plaintiff’s customers.

87.   Plaintiff would bill the customer directly or through a third party billing

agency and directly benefit financially from the work that the Extracted Workers

were doing for the Plaintiff.

88.   Some of the placements were governed by contracts with expiration dates.

89.   It was the universal practice by both Plaintiff and the staff including the

Extracted Workers, that they would be placed on new assignments as soon as the

placements that they were working on were completed.

90.   Subsequent placements/contracts were both expected and relied upon by the

Plaintiff and the worker.

91.   Defendants knew that their interference with the relationship between the

Extracted Workers and the Plaintiff would cause the Plaintiff financial harm because

the Plaintiff would not have the worker to complete the assignment he was on and

the worker would also not be available to fill immediate placements that were lined

up for the workers.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 17 of 41




92.   Perficient was informed by Brading that the Extracted Workers were part of a

“critical list” of workers that Plaintiff relied upon to fill its technical placements

which were arising on an ongoing basis.

93.   Perficient, Inc. was aware that in order for a company like Plaintiff to remain

profitable, it must put competent, skilled engineers and technicians on projects from

both existing customers that arise during the year as well as projects for new

customer that also necessarily arise in an active company like the Plaintiff.

94.   Perficient, Inc. was aware that if it persuaded the Extracted Workers to resign,

by and through Sumner, Brading, Roy and Gomez, that Peficient, Inc. would obtain

a competitive advantage over Plaintiff and Plaintiff would suffer financially for

years to come.

95.   It was Defendants’ plan to bombard the Plainiff’s critical staff in an organized

scheme where members of the solicitation team (Roy, Gomez and Sumner) would

obtain information from Brading and repeatedly and incessantly contact the

Plaintiff’s critical staff, simultaneously disparaging the Plaintiff and encouraging the

joining of Perficient, Inc.

96.   Defendants interference was independently tortious as it was in violation of

the agreements between Plaintiff and Brading and between Plaintiff and Price.

97.   There was a reasonable probability that the Extracted Workers would have

continued working on their assigned projects and would have renewed their
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 18 of 41




placements on their assigned projects had they not been solicited unlawfully by the

Defendants.

98.   The Defendants knew that their interference would cause and did cause the

Extracted Workers to leave their assignments for the Plaintiff.

99.   The Extracted Workers would have provided economic advantages to the

Plaintiff had they not terminated their contracts.

100. The Extracted Workers terminated their contracts with the Plaintiff as a result

of Defendants’ solicitation and interference, would have enhanced the Plaintiff’s

ability to service customers, would have provided good will to the Plaintiff, and

would have provided very real economic benefits to the Plaintiff in terms of billed

hours for work that they were steadily performing for the Plaintiff prior to their

termination of their contracts with the Plaintiff.

101. Had Defendants not interfered with the Extracted Workers, had they not

solicited them, and had they not persuaded them to terminate their relationships with

the Plaintiff, the Extracted Workers would have continued to work for the Plaintiff

and caused the Plaintiff to earn substantial sums based upon the hours that they

would regularly bill, income that ceased upon their termination of their relationships

with the Plaintiff.

102. Plaintiff had an ongoing business and contractual relationship with the

Extracted
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 19 of 41




Workers and Plaintiff was benefitting from those relationships by earning revenue

and developing client relationships through its employees.

103. Defendant Perficient, Inc. was at all relevant times aware of these business

and contractual relationships.

104. Perficient utilized methods which were dishonest, unfair, in order to and

improperly interfere with Plaintiff’s business relationships. Perficient obtained

confidential information regarding Plaintiff’s employees and employment

agreements and in an improper, dishonest, or unfair manner utilized this information

to interfere with Plaintiff’s business relationships.

105. Perficient induced, enticed, or otherwise encouraged Plaintiff’s employees to

breach their contractual and business relationships with Plaintiff by soliciting

employees and employing said individuals in direct competition with Plaintiff.

106. Perficient obtained confidential information from Plaintiff’s employees in

violation of their agreements and in an improper, dishonest, or unfair manner utilized

this information to interfere with Plaintiff’s business relationships.

107. Perficient induced, enticed, or otherwise encouraged Plaintiff’s employees to

breach their contractual and business relationships with Plaintiff by soliciting

employees and employing said individuals in direct competition with Plaintiff.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 20 of 41




108. Defendants’ conduct will cause the Plaintiff irreparable harm because

Dimensions invested invaluable training in its current employees and relies upon

them to stay in business.

109. Despite the issuance of a Preliminary Injunction on November 6, 2015,

Defendants continued to interfere with Plaintiff’s business by and through Gomez

and others.

176. As a result Plaintiff suffered damages in the amount described in its

prayer for relief.

                     COUNT IV BREACH OF CONTRACT

113. Plaintiff repeats, reiterates, and realleges each and every statement in

Paragraphs 1 – 112 as if fully set forth herein. The court previously granted

summary judgment in favor of Plaintiff for liability regarding this claim.

114. Defendants were aware that their actions were in violation of the contracts of

employment with Plaintiff.

115. Defendant Brading actively solicited employees of Dimensions to leave

Dimensions which direct solicitation is a breach of the Employment Agreement and

Termination Agreement.

116. Defendant Brading indirectly solicited Plaintiff’s employees and engaged in

activity that would cause Plaintiff’s employees to terminate their agreements with

Plaintiff.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 21 of 41




117. Defendant Brading shared confidential information concerning the Plaintiff’s

employees with Perficient, Inc. which was utilized by Perficient in active concert

with Brading to extract confidential information from Brading and other

Dimensions’ workers and former workers.

118. Price, Klco, McCullough and others also shared confidential information with

the Defendants in breach of their contractual obligations to the Plaintiff.

119. Perficient was aware of and encouraged all of said breaches joining in the

effort to harm Plaintiff and enhance its profit picture, which it accomplished by and

through Sumner, Brading, Roy and Gomez, selecting the Extracted Workers as a

result of the unique knowledge about their skills, background and placements that

was provided to them by Brading, Price and others and using aggressive solicitation

and recruitment techniques to persuade them to resign from the Plaintiff and join

Perficient all essentially at the same time.

120. The non-solicitation provisions of the contract between Plaintiff and Brading

was an additional means to preserve confidentiality.

121. Plaintiff was aware that those workers that are inside the company have access

to the methods, placements, training level, competence and particular skills of its

workers.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 22 of 41




122. Plaintiff sought to protect itself against unfair competition by prohibiting a

former worker from assisting the recruitment of its other personnel by the former

worker’s disclosure of confidential information to competitors.

123. As such, Plaintiff asked workers before they joined Six Dimensions, Inc. to

promise to both keep the information confidential and to vow never to assist in the

solicitation or recruitment of its workers.

124. As a result of Defendant Brading’s breach of contract, Defendant Brading is

liable to Plaintiff for damages including but not limited to compensatory, incidental

and consequential damages.

                            COUNT V
              UNFAIR COMPETITION as to PERFICIENT, INC.

126. Plaintiff repeats, reiterates, and realleges each and every statement in

Paragraphs 1 - 125 as if fully set forth herein.

127. The aforesaid conduct by Perficient in utilizing Plaintiff's former employees

to raid Plaintiffs workforce is unfair competition.

128. Perficient did not utilize customary and lawful methods to recruit qualified

employees with respect to the workers that were solicited to leave Plaintiff's

workforce. Perficient could have placed advertisements and offered benefits to

workers in an effort to attract the most qualified workers. Instead, Perficient utilized

confidential information within the possession of Defendant Brading and other
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 23 of 41




Extracted Workers in order to target Plaintiff's key workers in ways that Defendant

Brading disclosed would be most effective.

129. Defendants Perficient and Gomez, were fully aware that Defendant Brading

was breaching her confidentiality agreement by providing the identities, skill set,

and knowledge base to Plaintiff's competitor Perficient which Perficient and Gomez

utilized to persuade the Extracted Workers to leave Plaintiff's work force on short

notice to Defendant Perficient and Gomez' economic gain and to the Plaintiff's

economic loss.

130. Defendants were aware that their tortious interference with the Extracted

Workers’ contracts would cause Plaintiff financial harm in that the Extracted

Workers would not be able to fulfill obligations that Plaintiff made to its customers.

131. One of the customers that Defendants were aware the subject workers were

contracted to service, was Medtronic. Defendants were aware that if they persuaded

McCullough to stop working for Plaintiff on short notice and begin working for

Defendant Perficient, Inc., that Plaintiff would have a difficult time meeting its

obligations to Medtronic.

132. Upon information and belief, at the same time, Perficient, Inc. was pitching

Medtronic to do business with Defendant Perficient instead of Plaintiff.

133. Defendant Perficient, Inc. sought additional confidential information from

Plaintiff's employee Ryan McCullough who was principally involved on behalf of
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 24 of 41




Plaintiff in servicing its customer Medtronic.       Defendants were aware that

McCullough had a confidentiality agreement with Plaintiff not to disclose trade

secrets and confidential information concerning Medtronic and other customers.

134. Defendants were aware that McCullough was working on what is called an

"RFP" (Request for Proposal) for Medtronic, which proposes a work plan with

specific computer coding methods and price points to Medtronic, which if accepted

results in a contract for additional business.

135. Defendants persuaded McCullough to breach his confidentiality agreement

with Plaintiff.

136. Defendants Gomez and Perficient used confidential information concerning

McCullough that was supplied to them in breach of Brading's and McCullough’s

confidentiality agreements with the Plaintiff.

137. Unlawfully and improperly competing with the Plaintiff, Defendants solicited

and persuaded McCullough to stop working for Plaintiff and to stop servicing the

Medtronic account on behalf of Plaintiff and to immediately assist Perficient in its

preparation of an RFP to Medtronic.

138. Defendants were aware of the existence of the confidentiality agreements and

elected to conspire with each other and with Aaron Price, McCullough and others to

breach those agreements.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 25 of 41




139. Shortly after leaving Plaintiff's employ and joining Perficient, Inc.,

McCullough proposed an RFP to Medtronic on behalf of Perficient, all in

furtherance of the effort to persuade Medtronic to stop doing business with Plaintiff

and to begin doing business with Perficient to Plaintiff's financial harm and

Perficient's financial benefit.

140. Perficient's conduct interfered with Plaintiff's ability to conduct its business

with respect to servicing those customers that the Extracted Workers were assigned

to, including Medtronic and others.

141. Perficient's conduct was contrary to honest practice in commercial matters.

142. Section 43 (a) of the Lanham Act, 15 U.S.C. Section 1125(a) sets forth in

pertinent part:

      (1) Any person who, on or in connection with any goods or services,
          or any container for goods, uses in commerce any word, term,
          name, symbol, or device, or any combination thereof, or any false
          designation of origin, false or misleading description of fact, or
          false or misleading representation of fact, which—

      (a) is likely to cause confusion, or to cause mistake, or to deceive as to
          the affiliation, connection, or association of such person with
          another person, or as to the origin, sponsorship, or approval of his
          or her goods, services, or commercial activities by another person,
          or
      (b) in commercial advertising or promotion, misrepresents the nature,
          characteristics, qualities, or geographic origin of his or her or
          another person’s goods, services, or commercial activities,

      shall be liable in a civil action by any person who believes that he or
      she is likely to be damaged by such act.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 26 of 41




143. Plaintiff is and was the owner of a publication known as the Apache Sling

OSGi console (hereinafter “Apache Sling”).

144. Dan Klco was paid to develop and publish this work for the plaintiff for many

months in 2015 and it was published on or about June of 2015.

145. Before resigning from Plaintiff, Klco copied the images and codes present in

the Apache Sling onto his personal laptop.

146. Upon joining Perficient, Inc. in 2015, Klco informed Perficient of his

intentional copying of the Apache Sling. With the consent, encouragement and

direction of Perficient, Inc. Klco published the Apache Sling on the internet showing

Perficient as the sponsor. See https://blogs.perficient.com/digitaltech/2015/10/28/

sclassloader-now-in-aem6-0-sp3/ (hereinafter “Perficient Apache Sling”)

147. The Perficient Apache Sling was and is identical or substantially similar to

the Plaintiff’s Apache Sling

148. Images contained in the Perficient Apache Sling were and are identical to the

Plaintiff’s Apache Sling.

149. Code contained in the Perficient Apache Sling was and is identical or

substantially similar to the code contained in the Plaintiff’s Apache Sling.

150. As a result of this conduct, the public has already believed and is likely to

continue to believe that Plaintiff’s Apache Sling is in some way associated with,

affiliated with and/or originating from Perficient, Inc.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 27 of 41




151. Klco’s copying was willful and as an agent for Perficient, Inc. the Defendant

Perficient, Inc. is liable for the willful infringement.

152. The acts of copying Plaintiff’s Apache Sling and republishing it as originating

from Perficient, constitute false designation of origin, false or misleading description

of fact, or false or misleading representation of fact, which is likely to cause

confusion, or to cause mistake, or to deceive as to affiliation, connection, or

association of Defendants with Plaintiff, or as to the origin, sponsorship, or

affiliation of Plaintiff’s Apache Sling product with Perficient’s Apache sling

product.

153. The damages caused to Plaintiff for the confusion is very real in that the

reputation of technical providers like Plaintiff and Perficient, Inc. is based in part on

the sponsorship of technical publications such as Apache Sling and if the public

believes that Perficient is the author and/or sponsor rather than Plaintiff, the relevant

public will more likely trust Perficient with business rather than Plaintiff.

154. Apache Sling is also an original work that was authored by Plaintiff as an

original work and was republished by Perficient, Inc. in violation of copyright law

155. Wherefore, Perficient, Inc. is responsible for damages incurred by its unfair

competition and infringement.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 28 of 41




                      COUNT VI UNJUST ENRICHMENT

157. Plaintiff repeats, reiterates, and realleges each and every statement in

Paragraphs 1 – 156 as if fully set forth herein.

158. Defendants have been unjustly enriched by receiving the benefit of Plaintiff's

research and technical guidance without compensating Plaintiff.

159. Plaintiff utilized its recruiting resources and training of the subject workers to

not only recruit them but to prepare them and assign them to certain projects which

Plaintiff was committed to by and through contacts with Plaintiff's customers.

160. Defendant benefitted by the expenditure of these resources, by obtaining

workers through unfair methods, that were already trained for certain projects and

utilizing those workers to not only pitch the same customers for the same projects,

but to use those workers for similar projects without needing to undergo the expenses

of traditional recruitment efforts, and without needing to spend resources training

them.

161. Further, Defendant Perficient was unjustly enriched in its enhancement of its

technical abilities by using confidential information supplied to it by Brading to

obtain the most valuable technical staff that would enhance the ability to perform

certain work and that would increase the profit margin of the company.

162. The availability of certain technical staff was and is limited and it is and was

a constant cause of concern for technical companies like Plaintiff and Perficient to
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 29 of 41




be able to attract the most qualified technical staff in order to be able to attract the

best customers.

163. By utilizing unfair and tortious methods and misappropriating trade secrets,

Defendant Perficient was able to broaden its capabilities, increase its profit while at

the same time limiting Plaintiff's capabilities, decreasing Plaintiff's profit, and

damaging Plaintiff's relationships with its existing customers.

164. Wherefore, Defendant Perficient must turn over the profits that it obtained

from being unjustly enriched to the Plaintiff herein.

 COUNT VII VIOLATION OF TEXAS UNIFORM TRADE SECRETS ACT
                                   (“TUTSA”)
165. Plaintiff repeats, reiterates, and realleges each and every statement in

Paragraphs 1 – 164 as if fully set forth herein.

166.   Defendant Perficient, Inc. is using and knowingly has used trade secrets in an

effort to not only compete with Plaintiff, but to interfere with Plaintiff’s relationships

with its customers and employees.

167.   A trade secret is defined as: “information, including a formula, pattern,

compilation, program, device, method, technique, process, financial data, or list of

actual or potential customers or suppliers, that: (A) derives independent economic

value, actual or potential, from not being generally known to, and not being readily

ascertainable by proper means by, other persons who can obtain economic value

from its disclosure or use; and (B) is the subject of efforts that are reasonable under
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 30 of 41




the circumstances to maintain its secrecy. Tex. Civ. Prac. & Rem. Code Ann. §

134A.002(6).

168.   The qualifications, performance, training and customer assignment of the

Extracted Workers were not generally known and were part of a strategy, method

and technique utilized by Plaintiff to service particular customer needs with the most

project specific talent. In the hands of a competitor this information would shift the

competitive advantage such that the competitor can poach the employees that were

assigned to customers that the competitor sought to obtain. And that is precisely

what Perficient attempted to do and did in its concerted plan to steal the Plaintiff’s

critical staff.

169.   Plaintiff kept its secrets confidential and required as a pre-condition to

working for Plaintiff that workers execute brief contracts which primarily concerned

confidentiality.

170.   Robert Sumner, Aaron Price, Lynn Brading and others, explicitly discussed

the strategy of causing the most harm to the Plaintiff by targeting the critical staff on

key client projects, moving them over to Perficient, which would then re-assign them

to the same clients as part of an effort to increase business for Perficient and cause

these same clients to reduce or remove completely their business from Plaintiff

which is what happened.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 31 of 41




171.   Brading was having late night meetings with Aaron Price and communicating

with him constantly in person, by text and phone in June through November of 2015

for the specific purpose of extracting the trade secret information about the

Plaintiff’s client servicing methods, information that Price was intimately aware of

as a client manager for Plaintiff.       Brading would immediately transfer the

information she extracted from Price and others to Sumner, Gomez and Roy, which

would target the Plaintiff’s critical staff, 4 of which were among the Extracted

Workers.

172.   Aaron Price acknowledged that such information was confidential as part of

his employment agreement with Plaintiff (hereinafter “Price Agreement”) and

Perficient was aware of said confidentiality provisions during its receipt of the said

information from Price and others which it used to solicit and recruit the Extracted

Workers.

173.   At all times relevant hereto, Plaintiff employed substantial measures to

preserve the confidentiality of its said business information.        The skill sets,

placements, and backgrounds of the Extracted Workers were not publicly available

nor posted on Linked In in 2015.

174.   The Price Agreement provided in pertinent part:

       2.    It is understood and agreed that the business of 6D is of a
       confidential nature. During or prior to the term of his or her
       employment work, 6D may have revealed to Employee confidential
       information concerning 6D or any of 6D's affiliates of subsidiaries, if
 Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 32 of 41




     any, which, if known to competitors thereof, would damage 6D or its
     said affiliates or subsidiaries. Employee agrees that he will not,
     directly or indirectly, divulge, disclose or appropriate to his own use,
     or to the use of any third party, any secret, proprietary or confidential
     information or knowledge obtained by him concerning 6D or its
     subsidiaries or affiliates, if any, including, but not limited to,
     information pertaining to sales, sales volume, systems, manuals,
     processes, confidential reports, methods and strategies for obtaining
     and retaining candidates and clients of 6D, lists of either past, present
     or prospective candidates/clients, operating procedures, names of
     temporary or permanent placements and methods, ideas or
     improvements belonging to or relating to the business of 6D. The above
     restriction on the use or disclosure of any information defined as
     confidential or proprietary to 6D shall apply during and after the term
     of Employee's employment and for all the time thereafter and in all
     situations not involving Employee's work responsibilities in behalf of
     6D. Further, should Employee leave the employ of 6D, Employee shall
     promptly deliver to 6D all materials of a secret or confidential nature
     relating to the business of 6D or its subsidiaries or affiliates, if any,
     which are in the possession or control of Employee.

     3.    (a) As a separate and independent covenant, Employee agrees
     that for twelve (12) months from the date of the termination of
     Employee's employment with 6D, Employee will not:

     (i)    in any way, directly or indirectly, attempt to solicit, take away
      or otherwise
      interfere with any placements, any current or prospective clients
      and/or candidates, any candidates or contacts discovered or learned of
      while employed by 6D, or any other trade, business or patronage of
      6D; or
      (ii)  attempt to interfere with any officers, employees,
      representatives or agents of 6D or attempt to solicit or induce any of
      them to leave the employment of 6D.
Price Agreement (Emphasis Provided) [Dckt No. 11-2]
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 33 of 41




177. The ability of a competitor to obtain information about the particular training,

customer assignment and job performance of Plaintiff’s workers has substantial

independent economic value.

178. Perficient, Inc. obtained the trade secrets for the purposes of both damaging

the Plaintiff economically and at the same time advancing the competitive and

economic standing of Perficient, Inc.

179. Perficient, Inc. utilized trade secrets to solicit Plaintiff’s customers, including

Medtronic, Inc.

180. Ryan McCullough an employee of Plaintiff formerly assigned to Plaintiff’s

Medtronic account, was intimately involved in the preparation of what is known as

an “RFP” to Medtronic. RFP’s abbreviations of “Request for Proposal” are used by

both the vendor and the customer to achieve a scope of work at an acceptable price

to both parties.

181. Upon information and belief, McCullough, at the behest, approval and

encouragement of Perficient, Inc. utilized his knowledge of the Plaintiff’s RFP to

Medtronic to assist Perficient in preparing its own RFP to Medtronic, which

Perficient used and is using to persuade Medtronic to terminate its relationship with

Plaintiff.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 34 of 41




182. McCullough provided to Perficient, Inc., Plaintiff’s techniques, pricing and

methods used for Medtronic which McCullough was intimately aware of as chief

technician on the Medtronic project for the Plaintiff.

183. Immediately upon signing McCullough to work for Perficient in November

and December of 2015, Perficient debriefed him on Plaintiff’s contacts with

Medtronic as well as pricing, strategies, techniques, and methods for Plaintiff’s

servicing of Medtronic. Perficient then used this information to pitch Medtronic and

obtain business from it as part of an RFP for additional business that was being

presented to Medtronic in November and December of 2015.

184. While in Plaintiff’s employ, Dan Klco, a computer programmer, authored a

new OSGi console plugin which he published on the Adobe Apache Sling website

and advertised via a blog on Plaintiff’s website.

185. Klco was paid a salary by Plaintiff week after week while he prepared and

logged code for the Apache Sling publication.

186. While he was planning his resignation, Klco impermissibly downloaded the

code and images that he used for the Apache Sling publication onto his personal

laptop.

187. Klco was aware that these images and code were the property of the Plaintiff.

188. Almost immediately after Klco joined Perficient, Klco published an almost

identical Apache Sling blog for Perficient without authorization from Plaintiff.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 35 of 41




189. The publication of the Apache Sling OSGi console has independent economic

value to the company on whose behalf the method is published as it enhances the

reputation of the company.

190. The company that publishes the Apache Sling blog benefits financially as it is

an indication to customers of the technical competence of that company.

191. Yet the technical competence and achievement relative to the Apache Sling

publication and images were developed on Plaintiff’s dime, while Klco was working

for Plaintiff and were the property of the Plaintiff as consented to by Klco in his

contract with the Plaintiff. [Dkt Entry 11-2].

192. Perficient, Inc. is responsible for the theft of these images and codes by

approving of Klco’s copying of them from Plaintiff’s servers and republishing them

on Perficient’s site on or about November of 2015 immediately after Klco joined

Perficient.

193. Both the Klco and McCullogh’s contracts contained the following

confidentiality provision:

      It is understood and agreed that the business of 6D is of a confidential
      nature. During or prior to the term of his or her employment work, 6D
      may have revealed to Employee confidential information concerning
      6D or any of 6D’s affiliates of subsidiaries, if any, which, if known to
      competitors thereof, would damage 6D or its said affiliates or
      subsidiaries. Employee agrees that he will not, directly or indirectly,
      divulge, disclose or appropriate to his own use, or to the use of any
      third party, any secret, proprietary or confidential information or
      knowledge obtained by him concerning 6D or its subsidiaries or
      affiliates, if any, including, but not limited to, information pertaining
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 36 of 41




     to sales, sales volume, systems, manuals, processes, confidential
     reports, methods and strategies for obtaining and retaining candidates
     and clients of 6D, lists of either past, present or prospective
     candidates/clients, operating procedures, names of temporary or
     permanent placements and methods, ideas or improvements belonging
     to or relating to the business of 6D. The above restriction on the use or
     disclosure of any information defined as confidential or proprietary to
     6D shall apply during and after the term of Employee’s employment
     and for all the time thereafter and in all situations not involving
     Employee’s work responsibilities in behalf of 6D. Further, should
     Employee leave the employ of 6D, Employee shall promptly deliver to
     6D all materials of a secret or confidential nature relating to the
     business of 6D or its subsidiaries or affiliates, if any, which are in the
     possession or control of Employee.
See Contracts included in Docket Entry 11-2.

194. Defendant Perficient, Inc. and its employees used and are using Plaintiff’s

trade secrets to obtain a competitive advantage that they would not otherwise have

enjoyed.

195. Defendants’ use of Plaintiff’s trade secrets provide an unfair competitive

advantage to Defendant Perficient, Inc.

196. As a result, Plaintiff suffered damages in the amount described in its

prayer for relief.

                                    COUNT VIII

VIOLATION OF UNIFORM TRADE SECRETS ACT Cal. Civ. Code § 3426

197.   Plaintiff repeats, reiterates, and realleges each and every statement in

Paragraphs 1 – 196 as if fully set forth herein.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 37 of 41




198.   To the extent that the court decides to apply California law to Brading,

Brading is in violation of the California Uniform Trade Secrets Act.

199.   Defendants’ practice of using confidential information that it knew was a trade

secret is an unfair practice and deceptive.

200.   Brading’s breach of the confidentiality provisions of her contract with the

Plaintiff were unfair, deceptive and fraudulent.

201.   Brading’s breach of the non-solicitation provisions of her contract with the

Plaintiff was unfair, deceptive and fraudulent.

202.   Defendants’ tortious interference was unfair, deceptive and fraudulent.

203.   Plaintiff was completely in the dark about the ongoing practices within its own

company and subterfuge by its own presumably loyal employees during at least the

months of June through November of 2015.

204.   Brading, Price, Klco and others were actively breaching their promises of

confidentiality for months all the while deceiving Plaintiff into believing that they

were living up to the promises they vowed to keep in their agreements.

205.   Defendant Brading obtained trade secrets from Plaintiff via improper means,

breach of a duty, theft and/or misappropriation.

206.   Defendant Brading’s conduct harmed Plaintiff as hereinbefore described in

Plaintiff’s Prayer for Relief.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 38 of 41




207.   Ms. Brading encouraged Plaintiff’s employees including but not limited to

Ryan McCullough to breach his contract with the Plaintiff by sharing trade secrets

relating to Plaintiff’s customers with Perficient, Inc. so that Perficient, Inc. could

unfairly compete with the Plaintiff.

208.   Perficient utilized the Plaintiff’s trade secrets to compete with the Plaintiff

and is used Plaintiff’s trade secrets to actively pitch Medtronic, Inc. to terminate its

relationship with Plaintiff and to increase its business with Perficient which it

succeeded in accomplishing.

209.   Defendants profited substantially by the placement of the Extracted Workers

on similar projects that they were working on for the Plaintiff and in some cases the

same exact projects for the same customers, all harming the Plaintiff in a not

insubstantial way.

                                   JURY DEMAND

       Plaintiff Requests a trial by jury as to all issues.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendants as

follows:

        $613,932.00 in lost profits from its extracted workers;
        $1,247,706.00 in unjust enrichment/disgorgement                     for
         Perficient’s revenue from the extracted workers;
Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 39 of 41




    $14,997,442.50 in in unjust enrichment/disgorgement for
     Perficient’s revenue from the expansion of its Adobe Experience
     Group;
    $1,814,554.00 in unjust enrichment/disgorgement for
     Perficient’s revenue from the Medtronic – Project Atlas project;
      $1,535,516.00 in unjust enrichment/disgorgement              for
       Perficient’s revenue from other Medtronic projects;
    $150,000.00 in statutory damages under the Lanham Act; and
    $29,994,885.00 in exemplary damages.
    That this Court adjudge that Perficient, Inc. has copied the
     Apache Sling and infringed in violation of the Lanham Act, 15
     U.S.C. § 1125 and/or Copyright Law.
    An award of Treble or enhanced damages or statutory damages
     as allowed by law;
    An injunction requiring the Perficient, Inc. to take down its
     Apache Sling publication;
    Attorneys’ fees, costs, pre-judgment and post-judgment interest
     as provided by contract and/or by law; and
    Any other relief available by law;

                                          Respectfully submitted,




                                       ____________________________
                                       MICHAEL PATRICK DOYLE
                                       S.D. Texas Bar No. 13309
                                       PATRICK M. DENNIS
                                       S.D. Texas Bar No. 578507
                                       JEFFREY I. AVERY
                                       Federal ID Number 2033042
                                       The Clocktower Building
                                       3401 Allen Parkway, Suite 100
Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 40 of 41




                                       Houston, Texas 77019
                                       Phone: 713.571.1146
                                       Fax: 713. 571.1148
                                       service@doylelawfirm.com
                                       ATTORNEYS FOR PLAINTIFF
                                       SIX DIMENSIONS, INC.
  Case 4:17-cv-02680 Document 166-1 Filed on 03/01/19 in TXSD Page 41 of 41




                          CERTIFICATE OF SERVICE

      I, the undersigned attorney, do hereby certify that a true and correct copy of the
foregoing document was forwarded to counsel of record on this the 1st day of March,
2019, via ECF, hand delivery, overnight courier, U.S. Mail, certified mail, return
receipt request, or facsimile, pursuant to the Federal Rules of Civil Procedure:




                                        ________________________________
                                        MICHAEL PATRICK DOYLE
